OPINION OF THE COURT
FEDER, R.Y., Judge.
The within appeal from the County Court involves the issue of a corporation filing pleadings signed by a non-lawyer corporate officer resulting in the vacation of a Final Judgment and Writ of Garnishment.
Small claims Rule 7.050 permits a non-attorney to “commence” an *163action and the Court below used said Rule to permit a corporate representative to file pleadings in defense of an action including a letter seeking to vacate a default, an appearance to argue said Motion, Answer and Affirmative Defenses, Motion to set aside amended Final Judgment and Writ of Garnishment, Notice of Hearing, Hearing on said Motion, etc.
It is unquestioned that a corporation cannot represent itself in a judicial proceeding. See Szteinbaum v. Kaes Inversiones y Valores, C.A., 476 So.2d 247 (Fla. 3d DCA 1985). Obviously S.C. Rule 7.050 was intended to permit the filing of a suit by a corporation. In the event there is a default or non-defense, it would be inappropriate in a Court created to collect small sums to require legal expenses.
However, said rule was never intended to stand the unlawful practice of law rule on its head. Once the suit has commenced and is contested, normal rules apply and a corporation must obtain services of an attorney to represent itself.
Reversed and Amended Final Judgment and Writ of Garnishment are reinstated.